monitor assigned, relating to whether Qadri is complying or has complied
                with the conditions of probation; attend Ethics School within one year of
                the effective date of discipline and provide proof of attendance to the Office
                of Probation; and take and pass the Multistate Professional Responsibility
                Examination (MPRE) within one year of the effective date of discipline. 2
                            The discipline was based on Qadri's violation of California
                Civil Code section 2944.7(a)(1), California Business and Professions Code
                section 6106.3, and California Rules of Professional Conduct 1-300(B)
                (unauthorized practice of law), 3-110(A) (failing to act competently), and 4-
                200(A) (fees for legal services). 3 Specifically, Qadri contracted with four
                different clients to perform mortgage loan modification services. The
                clients paid Qadri advanced fees and then Qadri failed to adequately
                perform the services contracted for. Two of the clients contracted with
                Qadri to perform his services on homes located in New York and Virginia.
                Although Qadri is not now, nor ever was, licensed to practice law in New
                York or Virginia, he led these clients to believe that he was. Eventually,
                Qadri refunded each client's money, but not until after each client had
                lodged a complaint with the California State Bar. Two aggravating
                factors—significant harm caused to clients by not refunding their money
                until at least eight months after termination and only after each client



                      2 Qadri   was also ordered to pay the costs of the disciplinary
                proceedings.

                      3 Nevada  does not appear to have a counterpart to the Civil and
                Business and Professions Code violations. However, Nevada's
                counterparts to the Rules of Professional Conduct violated are: RPC 5.5
                (unauthorized practice of law), RPC 1.1 (competence), and RPC 1.5 (fees).



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                  complained to the California State Bar, and multiple acts of misconduct
                  involving multiple clients—and no mitigating circumstances were
                  considered.
                                SCR 114(4) provides that this court shall impose identical
                  reciprocal discipline unless the attorney demonstrates, or this court finds,
                  that one of four exceptions applies. None of the exceptions is present in
                  this case.
                                Accordingly, we grant the petition for reciprocal discipline.
                  Qadri shall be suspended for two years, with the suspension stayed, and
                  Qadri shall be placed on probation for two years. In addition, Qadri shall
                  serve a 90-day actual suspension. This discipline shall commence on the
                  date this order is filed. Finally, Qadri shall copy Nevada Bar Counsel with
                  proof of his compliance with the conditions of his probation in California.
                  In particular, Qadri shall provide all reports submitted to the California
                  State Bar probation unit, proof of attendance at Ethics School, and his
                  MPRE score. Qadri and the Nevada State Bar shall comply with SCR 115
                  and SCR 121.1.
                                It is so ORD


                                                                      C.J.
                                            Gibbons

                                                                j
                  Pickering                                  Hardesty


                    etia                                                                 J.
                  Parraguirre

                          1ALR
                                                                                         J.
                                                             Saitta
SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    ce
                 cc: David A. Clark, Bar Counsel
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Sameer A. Qadri
                      Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                   4
(0) 1947A    e